Citation Nr: 0017987	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-01 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disability.

2.  Entitlement to service connection for thoracic spine 
disability.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from June 1976 to December 
1987 with subsequent periods of active duty for training 
(ACDUTRA) with the Unites States Naval Reserves.  He has 
unverified active service during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision, in which the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied, in pertinent part, the 
appellant's claims for service connection for lumbar and 
thoracic spine disabilities.  The appellant filed a Notice of 
Disagreement with this decision in February 1998, and the RO 
issued a Statement of the Case in April 1998.  In May 1998, 
the RO received the appellant's VA Form 21- 4138 filing and 
correspondence from Congressmen J.C. Watts which, when viewed 
together, satisfy the requirements for a timely filed 
Substantive Appeal.  38 C.F.R. §§ 20.202, 20.302(b) (1999).  
The Albuquerque, New Mexico RO currently has jurisdiction 
over the case.

The Board notes that, in a VA Form 21- 4138 filing dated in 
January 1997, the appellant appears to have raised a claim 
for service connection for cervical spine disability.  This 
claim is referred to the RO for appropriate action.

The claim for service connection for thoracic spine 
disability is addressed in the remand appended to this 
decision.


FINDINGS OF FACT

1.  The appellant incurred a back injury in the line of duty 
during a period of ACDUTRA on March 28, 1994.

2.  The appellant's current lumbar spine disability, lumbar 
disc disease, stems from his ACDUTRA injury.


CONCLUSION OF LAW

A lumbar spine disability was incurred during active service.  
38 U.S.C.A. §§ 101(24), 1110, 1131 and 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Furthermore, the evidence is sufficient to decide 
the case.  The Board accordingly finds the duty to assist 
him, mandated by 38 U.S.C.A. § 5107, has been satisfied.

The appellant contends that his current lumbar spine 
disability stems from an injury incurred during a period of 
ACDUTRA on March 28, 1994.  In March 2000, he appeared before 
the undersigned and testified to dispensary treatment for a 
low back injury, manifested by pain, left lower extremity 
radicular pain and inability to straighten up, in March 1994.  
At this time, he indicated that his symptoms first manifested 
during his return to a military compound in San Diego, CA 
after a drug interdiction mission.  He was unsure as to the 
exact nature of the injury, but he did recall lifting heavy 
objects and being subjected to a sudden stop in his van 
previous to the onset of his symptoms.  He was treated at the 
dispensary with muscle relaxers, pain pills and anti- 
inflammatories.  He was also given a profile and placed on 
disability for the next month and a half.  He was then 
returned to full duty with instructions for back exercises.  
However, he and his wife testified to his continuity of 
symptomatology thereafter.  He indicated that he was 
subsequently treated by Dr. Lambert who was the Surgeon 
General of the Army National Guard.

In support of his claim, the appellant submitted a lay 
statement from the corpsman who witnessed and treated his 
ACDUTRA injury.  The corpsman indicated that the appellant 
was unable to stand- up straight following his injury and 
required assistance to the medical clinic.  The corpsman also 
offered his opinion that the treatment and diagnosis offered 
at that time was inadequate for the symptoms displayed by the 
appellant.  The corpsman also indicated that, subsequently, 
the appellant incurred several injuries to the back while 
performing normal activities.

In pertinent part, a periodic reserve examination in March 
1993 revealed a medical history without complaint of 
"recurrent back pain" and a "normal" clinical evaluation 
of the spine.  An emergency care and treatment record, dated 
on March 28, 1994, indeed shows that the appellant was 
treated for complaint of left sided back pain of one hours' 
duration.  His physical examination was significant for 
positive straight leg raising on the left side, and he was 
given an assessment of mechanical/muscular pain.  His 
treatment include instructions for physical therapy at home, 
warm moist heat and massage with prescriptions of Motrin and 
Robaxin.  His personnel records confirm that he was 
participating in ACDUTRA from March 13, 1994 to March 30, 
1994.

The medical evidence next shows the appellant's April 4, 1994 
visit to the Family Practice Clinic at Tinker Air Force Base 
for complaint of back pain with radiculopathy down the left 
leg anteriorly which had started following the March 1994 
injury.  At that time, physical examination revealed 
tenderness of the left paraspinal muscles, positive straight 
leg testing and slight motor decrease of the left patellar 
extension.  He was given an assessment of lower back pain and 
muscle spasms, and his prescriptions were changed to Anaprox 
DS and Flexeril with a notation that he would probably 
require physical therapy.  A follow- up visit on April 18 
revealed that his symptoms improved overall and x- ray 
examination results of lumbosacral spine were interpreted as 
negative.  He was given an assessment of low back stain and 
given a prescription of heat, rest and Piroxicam.  He was 
also referred for education on low back exercises and lifting 
techniques.  On May 5, 1994, he was released from his profile 
with a diagnosis of low back strain resolved.  His personnel 
records show that he was eligible for temporary disability 
benefits during this time period.

In July 1997, the appellant underwent a magnetic resonance 
imaging (MRI) scan of the lumbar spine due to complaint of 
low back pain with left radiculopathy.  The results indicated 
an impression of moderate left posterior lateral L5- S1 
protrusion.  In a letter dated in February 1998, Robert M. 
Lambert, M.D., reported the appellant's history of 
conservative treatment for a lower back injury in March 1994.  
He also reported the appellant's continuity of symptomatology 
thereafter with inability to perform lifting activities.  Dr. 
Lambert further reported that his partner had treated the 
appellant in 1996 and 1997 for lifting injuries with 
exacerbation of back pain.  It was the opinion of Dr. Lambert 
that the appellant's original injury while on active duty 
started his downward spiral of back pain.

In this case, the evidence of record clearly shows that the 
appellant was treated, and diagnosed, with low back strain 
during ACDUTRA.  At that time, his documented symptoms 
included low back pain with radiculopathy of the left lower 
extremity.  He and his wife have presented credible testimony 
regarding his continuity of symptomatology following the 
injury.  See Savage v. Gober, 10 Vet.App. 488 (1997); 
38 C.F.R. § 3.303(b) (1999).  A July 1997 MRI examination, 
conducted for purposes of determining the etiology of his 
complaint of low back pain with left radiculopathy, revealed 
a moderate left posterior lateral L5- S1 protrusion.  Based 
upon treatment of the appellant and his reported history, Dr. 
Lambert has presented competent medical opinion that the 
appellant's current lumbar spine disability stems from his 
ACDUTRA injury.  See Harris v. West, 203 F.3d 1347 (2000) 
(medical opinion based upon lay history may be regarded as 
competent medical evidence).

Based upon the above, the Board finds that the appellant has 
undoubtedly presented a well grounded claim for service 
connection for lumbar spine disability.  In this respect, VA 
law and regulations allow service connection for any injury 
incurred or aggravated during a period of ACDUTRA.  38 
U.S.C.A. §§ 101(24), 1110, 1131, (West 1991).  He has shown a 
line- of- duty back injury during ACDUTRA and presented 
competent medical opinion from a board certified orthopedic 
surgeon, that his current lumbar spine disability, namely 
lumbar disc disease, is related to that injury.  See Caluza 
v. Brown, 7 Vet.App. 498 (1995).  Furthermore, his private 
physician's opinion is unrebutted by any medical evidence of 
record.  See Hanson v. Derwinski, 1 Vet.App. 512 (1991) (an 
appellant is entitled to service connection where he submits 
supportable medical opinion of an etiological relationship 
that is unrebutted by other medical opinion of record); see 
also Sanden v. Derwinski, 2 Vet.App. 97 (1992) (a medical 
basis must be identified at arriving at a conclusion which is 
contrary to one expressed by a trained medical professional).  
Accordingly, the Board concludes from this evidence that the 
appellant's current lumbar spine disability stems from his 
ACDUTRA injury.


ORDER

Service connection for lumbar spine disability is granted.


REMAND

The Board notes that, during the March 2000 hearing, the 
undersigned discussed with the appellant the types of 
evidence he needed to submit to establish a well grounded 
claim for service connection for thoracic spine disability.  
The appellant appeared to indicate that he desired to 
withdraw his service connection claim from appeal.  However, 
to date, he has not submitted his express written consent for 
withdrawal of this appeal, as required by 38 C.F.R. § 
20.204(b).

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain a statement from the 
appellant as to whether he wishes to withdraw 
his appeal concerning the issue of service 
connection for thoracic spine disability, and 
should inform him that, if he does not withdraw 
this issue from the appeal in writing, it will 
remain on appeal to the Board.

2.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that the 
foregoing development action has been conducted 
and completed in full.  If any development is 
incomplete, appropriate corrective action is to be 
implemented.

3.  Thereafter, the claims that remain in 
appellate status should be reviewed by the RO.  
If any benefit sought on appeal, for which a 
notice of disagreement has been filed, remains 
denied, the appellant should be furnished a 
Supplemental Statement of the Case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 


